Per Curiam,
The plaintiff was injured by falling after dark over a pile of paving stones that had been left on the sidewalk of a dimly lighted street. The sidewalk was three feet wide, the pile of stones a foot high, and no means were taken to give notice of the obstruction. The only question raised by the assignments *456of error is whether the case should have been withdrawn from the jury because of the failure to connect the defendant with the commission of the negligent act. It appeared from the plaintiff’s testimony that a few days before the accident the defendant secured a permit to lay conduits on the street and had begun the work and was occupying the street for that purpose; that on the day of the accident the paving stones had been -removed from the cartway and piled on the pavement, the conduits laid and the trench refilled with earth; that' on the morning after the accident the same ivorkmen who had removed the stones from the street and piled them on the pavement placed them back on the street. While there was no direct proof that the stones were piled on the pavement by the defendant’s workmen, the circumstances shown reasonably led to that conclusion and excluded any other conclusion equally reasonable. There was sufficient evidence to make out a prima facie case.
The judgment is affirmed.